 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDKennecott Copper CorporationandInternationalAssociationofMachinists,AFL-CIO,PetitionerKennecott Copper CorporationandInternational Brotherhoodof Boilermakers,Iron Ship Builders,Blacksmiths,Forgers andHelpers,AFL-CIO,PetitionerKennecott Copper CorporationandUnited Association of Jour-neymen and Apprentices of the Plumbing and Pipe Fitting In-dustry of the United States and Canada,AFL-CIO,PetitionerKennecott Copper CorporationandUnited Brotherhood of Car-penters and Joiners of America,AFL-CIO,PetitionerKennecott Copper CorporationandBrotherhood of Painters,Decorators & Paperhangers of America,AFL-CIO,Local No.596,PetitionerKennecott Copper CorporationandUnited Steelworkers ofAmerica, AFL-CIO, Petitioner.Cases Nos. 28-RC-856, 28-RC-857, 38-RC-858, 28-RC-863,28-RC-872, and 28-RC-974.August13, 1962DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9(c) of the National LaborRelationsAct, a consolidated hearing was originally held beforeJames W. Cherry, hearing officer, on April 12, 1961.Thereafter, onJanuary 23, 1962, the Board ordered that the record be reopened andremanded the proceeding for further hearing, such hearing beingheld on March 21 to 23, 1962, before Trial Examiner Thomas A. Ricci.The rulings of the hearing officer and Trial Examiner made at thehearings are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Members Rodgers, Leedom, and Fanning].Upon the entire record in these cases, the Board finds :1.The employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.''We shall hereinafter refer to the Petitioners as follows,listing them In the order inwhich they appear in the caption,I e ,Machinists,Boilermakers,Plumbers, Carpenters,Painters,and SteelworkersInternational Union of Mine,Mill and Smelter Workers,herein called Mine-Mill,whopresently represents production and maintenance employees at the reduction plant, inter-vened on the basis of its contractual interest.The Steelworkers,who represent produc-tion employees at the employer's smelter,built in 1958,intervened in Case No. 28-RC-856at the original hearing, in support of the IAM position rather than to participate in theelection.However,on the first day of the remanded hearing the Steelworkers filed itspetition for a unit of the production and maintenance employees presently representedby Mine-Mill.138 NLRB No. 3. KENNECOTT COPPER CORPORATION1193.Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The various craft Petitioners herein seek to sever from the exist-ing production and maintenance unit a number of alleged craft unitsof employees at the Employer's Hayden, Arizona, reduction plant'Mine-Mill, the incumbent certified bargaining agent for the produc-tion and maintenance employees, and the Employer oppose the estab-lishment of the separate units sought.The Employer contends thatin view of the highly integrated and continuous nature of its opera-tions at Hayden, the severance principles established in theAmericanPotash' case should not be applied.It appears from the record that the Employer's operations at Rayand Hayden, Arizona, are as contended highly integrated.Thus thecopper ore is mined at Ray, loaded into a truck hopper, run throughthe primary crusher, and then loaded into railway cars and taken toHayden about 20 miles away.At Hayden the ore is loaded into atrack hopper and carried through a secondary crushing.From thesecondary crushing the ore is carried to the tertiary crusher and fromthere it is conveyed up to the fine ore storage bin.From the fine orestorage bin the ore goes into the mill, the rod mill, and the ball millgrinding section.From the ball mill grinding section it goes to theflotation section.The concentrate resulting therefrom is then shippedto the smelter via pipeline where it is dewatered and discharged intothe reverb furnace. It is then converted into the converters, pooledin the anode pool furnace, and cast into anodes, the final product.The entire process takes between 60 and 70 hours.The Employercontends that the integration here is even greater than that inNational Tubeand other cases where craft severance is denied.4However, the Board has consistently adhered to its policy stated intheAmerican Potashcase, of permitting, except in certain industriesnot involved here, severance where otherwise proper, despite a highdegree of integration of an employer's operations.'Accordingly, weno merit in this contention.2There is no contention to the contrary and we find that the existing production andmaintenance unit represented by Mine-Mill is an appropriate bargaining unit.The Steelworkers presently represents production employees at the smelterSeeKenne-cott Copper Corporation, Ray Mines Division,122 NLRB 370.3.4mericanPotash & ChemicalCorporation,107 NLRB 1418'National Tube Company,76 NLRB 1199;Corn Products Refining Company,80 NLRB362 ,Weyerhaeuser Timber Company,87 NLRB 1076 ;The Peinianente Metals Corporation,89 NLRB 8045 PuertoRicoGlass Corporation,126 NLRB 102;EI.du Pont de Neniours and Com-pany (Houston, Texas, Plant),126 NLRB 885 In the latter case the Board acknowledged,but expressed disagreement with, the decision of the court of appeals inNLRB v.Pittsburgh PlateGlassCompany,270 F. 2d 167 (CA 4), cert denied 361 US 943. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDCase No. 28-RC-856The Machinists seeks a unit composed, with the usual exceptions, ofallmaintenance mechanics, machinists, mobile equipment mechanics,handymen, oilers, apprentices, and/or helpers in the smelter andsponge iron and acid plant, mill, and crusher at the Employer's Hay-den operations.As indicated above, these employees are presentlyrepresented by Mine-Mill.For maintenance purposes, the Hayden reduction plant is roughlydivided into two areas, labeled repair area 1 and repair area 2.Main-tenancemechanics work in both areas under repair foremen whoreport directly to the maintenance superintendent.Repair area 1covers the concentrator and crusher while repair area 2 covers thesmelter, the sponge iron and acid plant, the silica hopper, and thelime-burning plant.Mechanics who report to the crusher in area 1repair and perform preventive maintenance work on the crushers,change bolts and screens, reline bearings, and work on rubber con-veyors and other associated equipment.Mechanics who report to theconcentrator repair and perform preventive maintenance work onheavy equipment, including rod and ball mills, flotation machines, andelevators.They replace liners, tighten liner bolts, check and maintainthe gears and drives in the rod and ball mills on a scheduled basis.Mechanics in area 2 report to the smelter repair shop and the spongeiron and acid plant where they perform essentially the same type ofmaintenance and repair work as the mechanics in area 1.Mobile equipment mechanics perform all repair and maintenancework on such mobile equipment as trucks, pickups, and other heavy-duty equipment.They work under a repair foreman who reportsdirectly to the maintenance superintendent.The machinists, thehighest paid classification in the mechanic-machinist category, workin the machine shop under a foreman who reports directly to the main-tenance superintendent.They work with standard machine tools suchas lathes, power mills, saws, etc.The oilers, classified as lead oiler,smelter oiler, and concentrator oiler, also work under a separate fore-man who reports directly to the maintenance superintendent.Theirprincipal function is to oil and lubricate the equipment on which themechanics work on a 24-hour basis.There is a 4-year apprenticeship program for maintenance me-chanics and machinists which has been approved by the State appren-ticeship indenture training program.An apprenticeship programfor the mobile equipment mechanics is scheduled to have begun onMay 1, 1961. On the basis of the entire record, we find that the main-tenancemechanics,machinists, and mobile equipment mechanicssought herein are craftsmen.Thus, as the Machinists is an organiza- KENNECOTT COPPER CORPORATION121tion which traditionally represents such craftsmen,6we find furtherthat these employees may constitute a single separate appropriate unitif they so desire 7As the record does not show that the handymen,oilers, and helpers are currently in a direct line of progression to thejob of maintenance mechanic, machinists, or mobile equipment me-chanic, we shall exclude them from the unit 8Case No. 28-RC-857The Boilermakers seeks a unit consisting of all boilermakers, black-smiths, welders, sheet metal workers, their helpers and apprenticesin the maintenance division at the Employer's Hayden reductionplant.These employees work in a separate boiler shop which is com-posed of the foreman's office, a tool storage crib,a 12-foot roll, an 8-foot roll, an airhammer, a blacksmith forge, an anvil, a welder's shop,and a tinshop. Boilermakers also do fieldwork under the supervisionof field foremen, but their seniorityremains inthe boiler shop.Theboilermakers do their own layout work. Blacksmiths and hammer-men do all the forge work and tool sharpening. Sheet metal workerswork entirely on light metals in the boiler shop.There is a 4-yearapprenticeship program for boilermakers.The welders weld, form,brace, heat, and cut metal in installing, maintaining, and performingrepairs to structures and all machinery.They use electric weldingmachines and cutting equipment, gas cutting equipment, and othernecessary equipment.They interpret engineering drawings and workboth inside the shop helping the boilermakers and on assignments tovarious repair areas in the plant.From 80 to 90 percent of their timeis spent with the boilermaker group either in the shop or elsewherein the plant.On the basis of the evidence adduced it is clear thatthese employees constitute an identifiable, skilled, and homogeneouscraft group 9As the Boilermakersis a unionthat traditionally repre-sents such employees, we find that they may constitute a separateappropriate unit if they so desire.loCase No. 28-RC-858The Plumbers seeks a unit composed of all pipefitters, apprentices,and helpers in the maintenance division.Ten pipefitters report tothe pipefitter shop while several others report to the sponge iron acid" International Harvester Company.119 NLRB 1709,E. I du Pont de Nemours andCompany(Houston,Texas,Plant),126 NLRB 885Kennecott Copper Corporation,125NLRB 107.7 CompareSan Manuel Copper Corporation,116 NLRB 1153,1157-1158,United StatesPotash Company,77 NLRB 947,949-951"American Potash&Chemical Corporation,supra,at 1423"San Manuel Copper Corporation,supra,at 1158;C FBi aun&Co , 120 NLRB 282As the helpers are not in a direct line of progression to the job of boilermaker,we shallexclude then from the unit10 Stauffer Chemical Company of Nevada,113 NLRB 1255, 1258 122DECISIONSOF NATIONAL LABOR RELATIONS BOARDplant and smelter.There is a 4-year apprenticeship program forpipefitters who are admittedly craftsmen.However, the Employerappears to contend that a craft unit is inappropriate because all pipe-fitters are not centrally located and supervised.We find no meritin this contention."Accordingly, as the Plumbers is the traditionalrepresentative of the employees it seeks,12 we find that the pipefittersand their apprentices constitute a craft group which is entitled toseparate craft representation if the employees so desire.As thehelpers are not currently in a direct line of progression to the job ofpipefitter, we shall exclude them.13Case No. 28-RC-863The Carpenters seeks a unit composed of all maintenance carpenters,apprentices, handymen, carpenter helpers, and matt changers in themaintenance division.There is a 4-year apprenticeship program forcarpenters.Seven work regularly in the carpenter shop under acarpenter foreman and four are assigned to the mill of concentratorand work under the supervision of a repair foreman. The carpentershop contains the usual carpenter shop tools and the carpenters per-form typical functions of carpenters such as fabricating, assemblying,and repairing various types of wood items, cabinets, screens, anddoors.They also produce the normal things used in the construction,maintenance, and repair of the mills, and other structures andequipment.The handyman classification is what is known as a "red circle" rateand as soon as the two present incumbents leave the Company'semploy, this classification will be discontinued. It is essentially thesame as that of the helper except that the incumbent performs addi-tional duties such as running the jackhammer.Matt changers workin the mill under the field repair foreman.Their work is confined towhat is known as the flotation machine. They cut large rolls of canvasto the proper size and shape, punch holes in the resulting matts forbolts to go through, and insert the matts in place in the floatationmachine.Like any other employee in the plant, Matt changers canbid on the carpenter or any other apprentice program.On the basisof the entire record and as the Carpenters is the traditional repre-sentative of the employees it seeks, we find that the maintenancecarpenters and their apprentices may constitute a separate appropriatecraft unit if the employees so desire.14However, as it is clear from"In several of these cases the Employer contends that a craft group is inappropriatebecause the employees involved are subject to different supervisionHowever, the merefact that craft employees have common supervision with employees outside their craftdoes not prevent craftsmen from being represented in a unit of their own craftB H.Hadley,Inc.,130 NLRB 1622,and cases cited therein12Stauffer Chemical Company of Nevada,supra,at 125913American Potash&Chemical Corpos ation,supra,at 142314 Stauffer Chemical Company of Nevada, supra,at 1261. KENNECOTT COPPER CORPORATION123the record that the handymen, carpenter helpers, and matt changersare not in a direct line of progression to the carpenter classification,we shall exclude them from the unit.Case No. 28-RC-872The Painters seeks a unit composed of painters and sign painters 15in the maintenance division.The Employer contends that these em-ployees are not craftsmen.The Employer employs two painters andone sign painter.The sign painter was originally hired as a laborerin February 1955 and was transferred to the painter classification inJune 1955. The second painter was hired in 1946 as a handyman andtransferred to the painter classification in 1947.The third employeewas hired as a painter in 1950. The Employer's maintenance superin-tendent testified that there is no apprenticeship program for painterspartly because it is not considered an apprenticeable trade in Arizonaand also because it would not be economically feasible in view of thesmall turnover in painters.He stated, however, that he requires proofof journeyman status before hiring painters and there is nothing inthe instant record to indicate that the present incumbents lacked thatstatus when hired as painters.Accordingly, we find that the paintersare craftsmen who may, as the Painters has traditionally representedthe craft, be separately represented if they so desire.16In view of the foregoing, we shall make no final unit determinationsat this time, but shall direct that the questions concerning representa-tions that have arisen be resolved by separate elections by secret ballotamong employees in the following voting groups employed by theEmployer at its Hayden, Arizona, reduction plant, excluding fromgroups (a) through (e) all other employees and supervisors as definedin the Act.(a)All maintenance mechanics, machinists, mobile equipment me-chanics, and their apprentices.(b)All boilermakers, welders, blacksmiths, sheet metal workers,and their apprentices.(c)All pipefitters and their apprentices.(d)All carpenters and their apprentices.(e)All painters and sign painters.(f)Allmill and maintenance department employees, includingthe assay section of the quality control department, but excludingpower and water department employees, electrical maintenance em-ployees represented by the IBEW, employees in voting groups (a)"At the time of the original hearing there were two painters and one sign painterAtthe reopened hearing, the evidence disclosed that the sign painter was no longer employed.19Stauffer Chemical Company of Nevada,supra,at 1258-1259.There are no painterapprentices or helpersIf helpers are needed they are taken from a common labor pool. 124DECISIONSOF NATIONAL LABOR RELATIONS BOARDthrough (e), all office clerical and professional employees, guards,watchmen, and supervisors as defined in the Act."If a majority of the employees in any of voting groups (a) through(e) select the Union seeking that group as a separate unit, those em-ployees will be taken to have indicated their desire to constitute aseparate bargaining unit, and the Regional Director conducting theelections is hereby instructed to issue a certification of representativeto such union for such unit, which the Board under the circumstancesfinds to be appropriate for purposes of collective bargaining. If amajority in all the foregoing voting groups vote for separate repre-sentation, and if a majority in voting group (f) vote for Mine-Mill, orfor the Steelworkers, the Union winning the election shall be certifiedas the representative of the employees in such group, which underthese circumstances the Board finds to be an appropriate unit.However, if the majority of the employees in voting groups (a),(b), (c), (d), or (e) do not vote for the Union which is seeking torepresent them in a separate unit, their ballots shall be pooled withthose for group (f).18 If a majority in the pooled group vote forMine-Mill or the Steelworkers, the winning unit shall be certified asthe representative of employees in the pooled group, which under thosecircumstancesthe Board finds to be an appropriate unit.[Text of Direction of Elections omitted from publication.]MEMBERFANNING, concurring :I concur in the result reached bymycolleagues in directing theseseverance elections at the Employer's Hayden reduction facility. Ido so, not because I share my colleagues' view that the integrated andcontinuous nature of the Employer's mining and reduction process isimmaterial to the decision on the desirability of craft severance,ia butbecause such factor is outweighed by the multiple-unit pattern ofbargaining which exists at this and other facilities of the Employer.The Employer bargains for two industrial type units : one repre-sented by the Mine, Mill and Smelter Workers, and one-at thesmelter-by the Steelworkers, as well as a unit of powerhouse em-ployees and employees in the electrical department which the IBEWhas represented since 1949. In addition, the evidence presented at17The descriptionof this voting group follows substantially, except forthe exclusion ofvoting groups(a) through(e), the description of the unit for which Mine-Mill was certifiedon March 19, 1959isIfthe votesare pooled,they are to be tallied in the following manner The votes forthe labororganizationsseeking separateunitsin any of the groups shall be counted asvalid votes but neither for nor against the labor organizations seeking to represent theproductionand maintenanceunitAll other votes are to be accorded their face value19 See my concurrence inMallinckrodt ChemicalWorks, DranvumDivision,129 NLRB312, 315, footnote 3, stating my view as to the desirability of a reexamination of theBoard's craft severance policies set forth inAmerican Potash & Reffninq Corporation,107NLRB 1418. The Employer calls for suchreexaminationin this caseHowever, I do notregard such full-scale reexamination as necessary to a decision herein FROSTCO SUPER SAVE STORES, INC.125the reopened hearing held by the Board in this proceeding showsmultiple-unit bargaining at other facilities.The Employer-at theRay Mines Division, 23 miles from Hayden-bargains with five unitsin addition to a production and maintenance unit, and its three otherwestern divisions engaged in copper mining and reduction opera-tions-Nevada Mines, Chino Mines, and Utah Mines-are character-ized by multiple units, including craft and departmental groups. Thusmore than 10 different unions are involved in representing employeesof these western divisions of the Employer, including the Haydenreduction facility. In these circumstances, it is noteworthy that thereis no evidence before the Board suggesting that the Employer's opera-tions have,as a result,been disturbed by jurisdictional disputes or thatthe employees, on their part, have not received proper and adequaterepresentation in such units.Based upon this record I see no com-pelling reason for denying severance to the various craft groups nowsought.They appear to be skilled employees with interests and dutiessufficiently different from those of other employees of the Employerto warrant their representation in separate units-such as exist gen-erally in the Employer's western divisions-if they so desire.Frostco Super Save Stores,Inc.andLocal 534, AmalgamatedMeat Cutters&Butcher Workmen of North America, AFL-CIO, PetitionerSav-Co., a Corporation Operator of Sav-MartandLocal 229, Re-tailClerks International Association,AFL-CIO,PetitionerIllinoisCatering Company, a Subsidiary of Topsy's Interna-tional,Inc. for Topsy Catering Co.,Inc. andCulinary Work-ers and Bartenders Local 755, Hotel & Restaurant Employeesand Bartenders International Union,AFL-CIO,Petitioner.Cases Nos. 14-RC-4180, 14-RC-4188, and 14-PC-4233.August14, 1963DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon separate petitions' duly filed under Section 9(c) of theNational Labor Relations Act, a hearing was held before Thomas W.Seeler, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.'The petitions in Cases Nos 14-RC-4180 and 14-RC-4188 were consolidated for pur-poses of hearing.The petition in Case No 14-RC-4233 was filed after the consolidatedhearing closed,but a stipulation was entered into setting forth agreed facts and provid-ing for incorporation of the record in the consolidated hearingA notice to show cause issued by the Board on May 23, 1962,provided for this con-solidation,and further provided,inter alia,that certain additional named companies whooperated licensed departments in the Sav-Mart store should be made parties to these pro-138 NLRB No. 14.